262 S.W.3d 697 (2008)
In the Interest of J.D.H. & J.K.H., Appellants,
v.
JUVENILE OFFICER, Respondent.
Nos. WD 68494, WD 68495.
Missouri Court of Appeals, Western District.
September 16, 2008.
Deborah Susan Johnson, Kansas City, MO, for Appellants.
James Orth, Kansas City, MO, for Respondent.
Before: JOSEPH M. ELLIS, Presiding Judge, LISA WHITE HARDWICK, Judge and JOSEPH P. DANDURAND, Judge.

ORDER
PER CURIAM.
J.D.H. and J.K.H. appeal from a judgment sustaining the Juvenile Officer's petitions alleging that they were in need of care and treatment because they knowingly caused physical injury to another minor on school property in violation of § 565.075, RSMo 2000. After a thorough review of the record, we conclude that the judgment is supported by the evidence and is not against the weight of the evidence and that no error of law appears. No jurisprudential purpose would be served by a formal written opinion, but a memorandum explaining our reasoning has been provided to the parties.
Judgment affirmed. Rule 84.16(b).